Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sundell (2012/0057240) in views of Pfeifer et al (2013/0206741).

	For claim 1, Sundell teaches a method (abstract) (fig.3 and 5) comprising: sensing (68 motion sensor paragraph 20) an initial measurement of a welding-type tool or accessory (helmet 10 as shown in fig.1) via a motion sensing system (abstract) (sensing the movement of the helmet); sensing a subsequent measurement  of the welding-type tool or accessory via the motion sensing system (68) (par.19) (checking if the power is on or off); activating a power source (66) associated with the welding-type tool or accessory (helmet 10 as shown in fig.1)  if the 
 	Sundell fails to teach sensing an initial orientation of a welding-type tool or accessory and sensing a subsequent orientation of the welding-type tool or accessory via the motion sensing system.
	Pfeifer teaches, similar welding sensing, sensing an initial orientation of a welding-type tool or accessory and sensing a subsequent orientation of the welding-type tool or accessory via the motion sensing system (par.26 and 29).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation and subsequent orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).
	 	For claim 2, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches placing the power source (66) in the low-power state if the power source is in a high-power state and the subsequent measurement does not vary from the initial orientation, wherein the subsequent measurement occurs after the initial measurement  by at least a predefined duration of time (par.37) (fig.4 and 5). 

 	Pfeifer further teaches sensing an initial orientation and a subsequent orientation (par.26).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation and subsequent orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).


 	For claim 3, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches placing the power source in the off state if the power source is in the high power state and another subsequent measurement  does not vary from the initial measurement, wherein the another subsequent measurement  occurs after the initial measurement by at least a longer predefined duration of time (par.35-36) (fig.4 and 5). 
 	Sundell fails to teach sensing an initial orientation and a subsequent orientation.
 	Pfeifer further teaches sensing an initial orientation and a subsequent orientation (par.26).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation and subsequent orientation as taught and suggest by Pfeifer for the purpose 
 	For claim 4, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the low-power state comprises an idle state for the power source (66) (par.24, lines 1-4). 
 	For claim 5, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches placing the power source in the off state if the power source is in a high-power state and the subsequent measurement does not vary from the initial measurement, wherein the subsequent measurement occurs after the initial measurement by at least a predefined duration of time (par.35-37) (fig.4 and 5). 
 	Sundell fails to teach sensing an initial orientation and a subsequent orientation.
 	Pfeifer further teaches sensing an initial orientation and a subsequent orientation (par.26).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation and subsequent orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).

	Pfeifer further teaches providing visual feedback (par.29).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with providing visual feedback as taught and suggest by Pfeifer for the purpose of providing visual indicators of the travel speed of the welding torch directly to the welding operator as the operator is performing the weld (Pfeifer, par.29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715